Citation Nr: 1606944	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-14 651	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, in support of these claims, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  The Board held the record open for an additional 60 days following the hearing to allow the Veteran time to obtain and submit supporting evidence.  Unfortunately, he since has died, in turn requiring summary dismissal of his claims.

His records are being maintained electronically in Virtual VA and using the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process. The use of this paperless system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits. 


FINDING OF FACT

The Veteran died in August 2015, during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in August 2015, during the pendency of this appeal.  September 2015 correspondence from his representative provided confirmation.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be summarily dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 

ORDER

The appeal is dismissed.


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


